PER CURIAM.
Appellants seek review of an order rendered by the trial court denying them bail pending the appeal of their judgments of conviction and sentence. Appellants contend that the order appealed is premised upon the apprehension of the trial court that if bail is granted they will commit further criminal offenses during the pend-ency of their appeal. Appellants contend that this is not a valid ground for denying their motion for an order allowing them bail until their appeal is finally determined. The order appealed is affirmed. See Sanders v. State, (Fla.App.1966) 184 So.2d 686; Younghans v. State, (Fla.1956) 90 So.2d 308; Carbo v. United States, 82 S.Ct. 662, 7 L.Ed.2d 769; United States v. Piper, (D.C.Tex.1964) 227 F.Supp. 735. Contra, see Waller v. State, (Fla.App.1968) 208 So.2d 147.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.